1344 (Rev,lz/]z§ase 2:19-cV-02124-l\/|SN-dWCIWUSVEI§i§HEi€&O/W Page 1 of 18 PagelD 1

The .1S 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

SHERRY JONES as N|Other 01 DANTE LANIAR EDN|ONDS, Deceased XPO LOG|ST|CS FREIGHT, |NC.

 

(b) County of Residence of First Listed Plaintiff Shelby COUnty, TN County of Residence of First Listed Defendant WaSh'[enaW COUnty, Ml
(EXCEPTIN U.S. PLAJNTIFF CASES) (1N U.s. PLAINTlFF CASES ONLY)

NOTE: IN LAND CON`DEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(C) AttOm€yS (Fl`rm Name, Address, and Telephone Number) Al.'meeyS (IfKnown)

Dedrick Brittenum, Jr. and Marcus D. Ward, Brittenum Law, Pl|c, 3385
Airways Bou|evard, Suite 229, Memphis, TN 38116 (901) 347-3978

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an "X" in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Pla
(For Diversity Cases Only) and One Bo)cfor Defendant)
lj 1 U,S. Govemment l:l 3 Federal Question PTF DEF PTF DEl
Plaintiff (U.S. Govemment Nol aPany) Citizen of This State g l Cl l Incorporated or Pn`ncipal Place lj 4 lJ 1
of Business In Thi`s State
l:l 2 U.S. Government n 4 Diversity Citi`zen of Another State Cl 2 l:l 2 Incoi'porated and Principal Place Cl 5 g f
Defendant (Indicate Cilizenship of Parties in Item III) of Business ln Another State
Citi'zen or Subject of a l:l 3 Cl 3 Foreign Nation Cl 6 l:l l
Foreigg Coungy
IV. NATURE OF SUIT (P/ace an “X" in One Box Only)
L wm m_lsTs 7 WALTY MUPTCY wm
ij 110 Insurance PERSONAL INJURY PERSONAL INJURY l:l 625 Drug Related Seizure ij 422 Appea] 28 USC 158 l:l 375 False Claims Act
l:| 120 Man'ne ij 310 Airplane Cl 365 Personal Injury - of Property 21 USC 881 ij 423 Withdrawal ij 400 State Reapportionment
ij 130 Miller Act El 315 Airplane Product Product Liability l:| 690 Other 28 USC 157 Cl 410 Anti`t'rust
l:| 140 Negotiable Instrument Liability l:| 367 Health Care/ l:l 430 Banks and Banking
El 150 Recovery of Overpayment lj 320 Assault, Libel & Pharrnaceutical l:| 450 Commerce
& Enforcement of Judgment Slander Personal lnjury Cl 820 Copyrights Cl 460 Deportation
El 151 Medicare Act Cl 330 Federal Employers’ Product Liability Cl 830 Patent lfl 470 Racketeer Influenced ar
Cl 152 Recovery of Defaulted Liability Cl 368 Asbestos Personal l:l 840 Tradernark Cori'upt Orgariizations
Student Loans lj 340 Marine ~ lnjiiry Product 13 480 Consumer Credit
(Excludes Veteraris) Cl 345 Marine Product Liability L _ l:l 490 Cable/Sat TV
Cl 153 Recovery of Overpayment Liability PERSONAL PROPERTY l:l 710 Fair Labor Standards l:l 861 HIA (1395ff) Cl 850 Securities/Commodities
of Veteran’s Benef'rts g 350 Motor Vehicle l:l 370 Other Fraud Act Cl 862 Black Lung (923) Exchange
Cl 160 Stockholders’ Suits l:l 355 Motor Vehicle ij 371 Ti'uth in Lending El 720 Labor/Management El 863 DIWC/DIWW (405(g)) l:l 890 Other Statutory Actions
ij 190 Other Contract Product Liability ij 380 Other Personal Relations |:l 864 SSID Title XVI Cl 891 Agricultural Acts
ij 195 Contract Product Liability Cl 360 Other Personal Propeity Damage Cl 740 Railway Labor Act Cl 865 RSI (405(g)) l:l 893 Environmental Matters
ij 196 Franchise Injury ij 385 Property Damage E| 751 Family and Medical El 895 Freedom of Informatior
El 362 Personal Injury - Product Liability Leave Act Act
Medical Malpractice Cl 790 Other Labor Litigation ij 896 Arbitration
OP 'I'Y C'IVIL R_I(_;_HTS PR!§QNE§ PETI"I'ION§ l:l 791 Employee Retirement FB§ML TAX S!l! !§ l:| 899 Administrative Procedu
l:l 210 La.nd Condemnation Cl 440 Other Civil Rights Habeas Corpus: Income Sccurity Act lj 870 Taxes (U.S. Plaintiff Act/Review or Appeal i
El 220 Foreclosure Cl 441 Voting ij 463 Alien Detainee or Defendant) Agency Decision
El 230 Rent Lease & Ejectment Cl 442 Employment ij 510 Motions to Vacate El 871 lRS`Third Party lJ 950 Constitutionality of
111 240 Torts to Land l:l 443 Housing/ Sentence 26 USC 7609 State Starutes
l:l 245 Tort Product Liability Accommodations El 530 General
l:l 290 All Other Real Property ij 445 Amer. w/Disabilities - E| 535 Death Penalty Im§RAiIU
Employrnent Other: Cl 462 Naturalization Application
l:l 446 Amer. w/Disabilities - El 540 Maridarnus & Other Cl 465 Other lmmigration
Other Cl 550 Civil Ri`ghts Actions
ij 448 Education l:l 555 Prison Condition
Cl 560 Civil Detainee -
Conditions of
Coniinement
V. ORIGIN (P/ace an "X" in One Box Only)
X 1 Original ij 2 Removed from l:l 3 Remanded from CI 4 Reinstated or EI 5 Transferred from |J 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation
(Sp€€ify)
Cite the U.S. Civil Statute under Which you are filing (Do not cite jurisdictional statutes unless diversity/li

28 U.S.C. 1332

Brief description of cause:
S

VI. CAUSE OF ACTION

 

 

 

 

 

 

P|a's son vehicle crashed into Def's vehicle when Def pulled in front of him. P|a's son was killed in the MVA.

VII. REQUESTED IN 111 CHECK iF THrs is A CLASS ACTioN DEMAND $ CHECK YES duly if demanded in C<>mplaintr

C()MPLAINT; UNDER RULE 23, F.R.Cv.P. 1,500,000.00 JURY DEMAND; )g Yes i:i NO
VIII. RELATED CASE(S) 1 ~ _

IF ANY (`See mstructmm): JUDGE HOn. Ma|'k NO|’riS DOCKET NUMBER 2118-CV-02254
DATE SIGNATURE OF ATTORNEY OF RECORD
02/20/2019 /s/ Marcus D. Ward
FoR 0FFrcE USE oNLv

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

Case 2:19-cv-02124-l\/|SN-dkv Document 1 Filed 02/20/19 Page 2 of 18 PagelD 2

lN THE UN|TED STATES DlSTRICT COURT FOR
THE WESTERN DlSTRlCT OF TENNESSEE
WESTERN DlVlSlON AT MEMPH|S

 

SHERRY JONES, as Mother of
DANTE’ LAMAR EDMONDS,

Deceased,
Case NO.

 

P|aintiff,
vs.

ULYSESS ACKERSON and XPO Related Case No. 2:18-cV-02254-JTF-dkv

LOG|ST|CS FRE|GHT, |NC., a
Tennessee for-profit corporation,

Defendants.

 

 

COMPLAINT FOR DAMAGES

 

COMES NOW the Plaintiff SHERRY JONES, individually as mother of DANTE’
LAMAR EDMONDS, deceased, by and through the undersigned counsel of record, and brings
this action against Defendants for Wrongful death pursuant to Tenn. Code Ann. § 20-5-106, et sec.
Plaintiff contends this matter is related to the above referenced case number. In furtherance of the
position of Plaintiff, she has filed a Motion to Intervene in that case. In support of subject
Complaint, Plaintiff states the following:

.1 URISDICTION AND VENUE

l. Jun'sdiction is conferred upon this Honorable Court pursuant to 28 U.S.C. Section 1332

because the parties are citizens of different states and the amount in controversy exceeds

Case 2:19-cv-02124-l\/|SN-dkv Document 1 Filed 02/20/19 Page 3 of 18 PagelD 3

$75,000.00.

2. This Court has jurisdiction of supplemental state law claims pursuant to 28 U.S.C. Section
l 3 67 .

3. Plaintiff, Sherry Jones, is currently a resident citizen of Shelby County, Tennessee.

Plaintiff is the natural mother of the Deceased and is married to her husband, Brian Jones. From
the moment of his birth and untimely death at age 34, Plaintiff maintained a strong loving, spiritual,
nurturing companionship and relationship With her son, the Deceased. The bond became even
stronger after the violent death in recent years of another son of Plaintiff leaving Plaintiff Without
a living child. Plaintiff and the Deceased talked With each other daily and visited With each other
regularly. As mother, Plaintiff Was an active adviser, confident and counselor for her son, the
Deceased.

4. Dante’ Lamar Edmonds, the Deceased, Was a resident citizen of Memphis and
Shelby County, Tennessee With a Memphis address of 3097 Autumnwood Avenue, Apartment
#15, Memphis, Tennessee 38115-0703. All personal and business mail of the Deceased Was
received at this address Where he lived With his grandmother.

5. Defendant Ulysess Ackerson (“Ackerson”) is a current resident citizen of Shelby
County, Tennessee With a Memphis address of 4871 Ortie Drive, Memphis, Tennessee 38109-
6549. Ackerson is the named driver on the Memphis Police Department Incident Report of the
vehicle owned by XPO as found in the same report.

6. Upon information and belief, Defendant XPO Logistics Freight, Inc. (“XPO,
Inc.”), USDOT Number 241829, is a foreign corporation doing business in Tennessee With a
principal office address as 2211 Old Earhart Road, Ann Arbor, Michigan 48105-2751, another

principal office address being 5165 Emerald Parkway, Dublin, OH 43017-1063 and maintains a

Case 2:19-cv-02124-l\/|SN-dkv Document 1 Filed 02/20/19 Page 4 of 18 PagelD 4

local office at 3955 East Shelby Drive, Memphis, Tennessee 38118. Defendant XPO, Inc. is
registered with the Tennessee Secretary of State with its registered agent in Tennessee being
Registered Agent Solutions, Inc., 992 Davidson Drive, Suite B, Nashville, Tennessee 37205-1051
and Registered Agents Solutions, Inc., 2285 South Michigan Road, P.O. Box 266, Eaton Rapids,
Michigan 48827.

7. The cause of action by Plaintiff arises in tort from the negligence of Defendant
Ackerson in his failure to yield coming from a private drive and failure to yield, resulting in death
at the intersection of East Shelby Drive and the XPO, Inc. private drive located at 3955 East Shelby
Drive in Memphis, Shelby County, Tennessee, that resulted in a horrific collision in which
Deceased was killed as a result of the impact. Plaintiff alleges that Defendant Ackerson is
employed by defendant XPO, Inc., the owner and operator of the XPO, lnc. tractor trailer vehicle.
Thus, this Wrongful death action by Plaintiff.

MT_S

8. Plaintiff adopts and restates the factual allegations at page 3 contained in the
complaint filed as Case No. 211 8-cv-02254-JTF-dkv (copy attached as Exhibit “A”.

9. As a result of the collision, the Deceased died on the scene.

ACTS OF NEGLIGENCE

10. Plaintiff alleges that Defendant Ackerson is guilty of the following acts of common
law negligence in the operation of the tractor-trailer involved in the collision and that one or more
said acts of negligence was the direct and proximate cause of the death of Deceased, to wit:

Plaintiff adopts and restates the negligence causes of action at page 4 contained in the

complaint filed as Case No. 2:18-cv-02254-JTF-dkv (copy attached as Exhibit “A”).

Case 2:19-cv-02124-l\/|SN-dkv Document 1 Filed 02/20/19 Page 5 of 18 PagelD 5

ll. At all times and places described in this Complaint, the following ordinances of the
City of Memphis were in full force and effect:

Plaintiff adopts and restates the Memphis City Ordinances listed at pages 5,6,7 and 8
contained in the complaint filed as Case No. 2:18-cv-02254-JTF-dkv (copy attached as Exhibit
“A”).

Defendant Ackerson is guilty of violating one or more of the above-cited ordinances, and
such violations, taken together or separately, constitute negligence per se.

12. At all times and places described in this Complaint, the following statutes of the
State of Tennessee were in full force and effect:

Plaintiff adopts and restates the State of Tennessee Statutes listed at pages 8 contained in
the complaint filed as Case No. 2:18-cv-02254-JTF-dkv (copy attached as Exhibit “A”).

Defendant Ackerson is guilty of violating one, more, or all of the above-cited statutes, and
such violations, taken together or separately, constitute negligence per se.

l3. As a direct and proximate result of Defendant’s negligence, recklessness, and
negligence per se, The Deceased, son of Plaintiff, sustained a violent death with no opportunity
for medical attention As a result of the fatal injuries inflicted upon him, Deceased died on 21
February 2018, after having suffered great physical and mental pain, for which Defendants are
liable to Plaintiff as the grieving mother.

14. Defendant XPO, Inc. is liable to Plaintiff under the theory of respondeat superior
because Defendant Ackerson is an employee of XPO, Inc. and the negligent actions of Ackerson

were committed within the scope of his employment

Case 2:19-cv-02124-l\/|SN-dkv Document 1 Filed 02/20/19 Page 6 of 18 PagelD 6

INJURIES AND DAMAGES

 

15. As a further result of the violent death suffered by Plaintiffs son, Plaintiff has
endured physical and mental anguish/ suffering and incurred_substantial necessary expenses, for
which Defendants are liable.

16. Also, as a direct and proximate result of negligence by Defendants, Plaintiff has
lost and will continue to lose consortium in the form of affections, comfort, society, support,

services, companionship and most of all, the love of her deceased son.

RELIEF SOUGHT

WHEREFORE, Plaintiff demands judgment against the Defendants in the amount of
$500,000.00 for compensatory damages and $1,000,000.00 in punitive damages, together with the
costs of this action. Plaintiff additionally prays for any other relief to which the court or jury may

find the Plaintiff entitled for her loss. Further, Plaintiff respectfully prays for a trial by jury.

Respectfuliy submitted,

Dedrick Brittenum, Jr. (#9905)
l\/larcus D. Ward (#19192)
Brittenum Law. PLLC

3385 Airways B|vd, Suite #229
Memphis, TN 38116

(901) 347-3978 Office
(901)292-8649 Ce||

(901) 800-1827 Facsimi|e

Case 2:19-cv-O2124-l\/|SN-di<v Document 1 Filed 02/20/19 Page 7 of 18 PagelD 7

Emai|: db@brittenumiaw.com,

mward@brittenumiaw.com,
Counsei for Plaintiff - intervenor Sherry Jones

Wi|lie E. Gary, (FL Bar No. 187843)

Larry A. Strauss, (FL Bar No. 0654671)

Gary, Wi|liams, Parenti. Watson & Gary. PLLC
221 S.E. Osceoia Street

Stuart, FL 34994

(772) 283-8260 Phone

(772) 220-3343 Facsimiie

Emaii: dpk@wiiiie'qarv.com, iarrv@wiiiieqarv.com
vs@wiiiiegag¢.com

Counsel for Plaintiff - Sherry Jones

Pro Hac Vice Appiication Planned

CERT|F|CATE OF §ERVICE

We, the undersigned counsei, do hereby certify that on February 20 , 2019 i or
my authorized designee electronically filed the foregoing with the Clerk of the Court by using
the Ci\/i/ECF system, which will in turn send a Notice of E/ectronic Fi/ing and copy of the foregoing

to those listed beiow.

E|ectronic Maii Notice List:

Brooks E. Kostakis, Esq., bkostakis@boviebrasher.com
Aaron Anthony Negiia, Esq., neqiia@hornweiis.com
Stephanie Camiiie Reifers, Esq., creifers@boviebrasher.com

i\/iurray B. Weiis, Esq., we||s@hgw|aw.com

s//.' Marcus Ward
Dedrick Brittenum, Jr.
Marcus D. Ward

Case 2:19-cv-O2124-l\/|SN-di<v Document 1 Filed 02/20/19 Page 8 of 18 PagelD 8
Case 2:18-cv-02254-l\/|SN~dkv Document 1 Filed 04/16/18 Page 1 of 11 PagelD 1

FXd/'d/% t% j

IN THE UNITED STATES DlSTRICT COURT FOR THE
WESTERN DlSTRICT OF TENNESSEE
WESTERN DIVISION AT MEMPHIS

 

RAVEN EDMONDS, as Spouse of DANTE’
LAMAR EDMONDS, Deceased, and RAVEN
EDMONDS, as Legai and Natural Guardian of
K.M.E., a minor and daughter of

DANTE’ LAMAR EDMONDS, Deceased,
Case No.:

Plaintiffs,

VS.

JURY DEMANDED
XPO LOGISTICS FREIGHT, INC.,

Defendant.

 

COMPLAINT FOR DAMAGES

 

Plaintiffs, RAVEN EDMONDS, as Spouse of DANTE’ LAMAR EDMONDS, Deceased,
and RAVEN EDMONDS, as Legal and Natural Guardian of K.M.E., a minor and only child and
daughter of DANTE’ LAMAR EDMONDS, Deceased (“Plaintiffs”), by and through their counsel
of record, Horne & Wells, PLLC, and for this Complaint against the Defendant, XPO

LOGISTICS FREIGHT, INC. (“Defendant XPO”), states as follows:

LLSI)IQM
l. Plaintiffs are residents of Memphis, Shelby County, Tennessee.
2. The Tennessee Wrongful Death Statutes at Tennessee Code Annotated, Section 20-

5-106 and 20-5-107 set forth a hierarchy as to the individual or representative that has the priority
to prosecute a Wrongful death action on behalf of the decedent because multiple actions may not

be brought to resolve a single wrongful death claim. The decedent’s surviving spouse has the

Case 2:19-cv-O2124-l\/|SN-di<v Document 1 Filed 02/20/19 Page 9 of 18 PagelD 9
Case 2:18-cv-02254-i\/lSN-dkv Document 1 Fiied 04/16/18 Page 2 of 11 Page|D 2

superior priority above all others to file a Wrongful death action and control the litigation. Second
priority belongs to the child of the deceased or if a minor, the legal guardian of the minor child.

3. Upon information and belief, Dante’ Lamar Edmonds, Deceased was a resident of
Memphis, Shelby County, Tennessee and his last known residence was 5240 Johns River Road,
Memphis, Shelby County, Tennessee.

4. Upon information and belief, Defendant XPO, USDOT Number 241829, is a
foreign corporation authorized to do business in the State of Tennessee and otherwise conducting
business within the State of Tennessee

5. Upon information and belief, Defendant XPO’s principal place of business address
is 2211 Old Earhart Road, Ann Arbor, Michigan, 48105-2751.

6. Upon information and belief, Defendant XPO may be served with process at the
address of its Registered Agent, REGISTERED AGENTS SOLUTIONS, INC., 2285 S. Michigan
Road, P.O. Box 266, Eaton Rapids, Michigan 48827.

7. Upon information and belief, Ulysses Ackerson was a driver of Defendant XPO at

all times relevant to this action and acted exclusively as an employee and/or agent of

Defendant XPO.

8. This cause of action arises in tort for the Wrongful Death of Dante’ Lamar Edmonds
in a Tractor Trailer versus automobile collision that occurred in Memphis, Shelby County,
Tennessee.

9. Said accident is the subject matter of this cause of accident, and Defendant XPO is

subject to the jurisdiction and venue of this Honorable Court.

Case 2:19-cv-O2124-l\/|SN-di<v Document 1 Filed 02/20/19 Page 10 of 18 PagelD 10
Case 2:18-cv-02254-MSN-dkv Document 1 Fiied 04/16/18 Page 3 of 11 PageiD 3

FACTS

10. On or about February 21, 2018, Dante’ Lamar Edmonds was driving and lawfully
operating a 1996 Chevrolet Suburban eastbound on Shelby Drive, Memphis, Shelby County,
Tennessee.

11. On the same date and time, Ulysses Ackerson, an employee and/or agent of
Defendant XPO, while in the scope and course of his employment with Defendant XPO, was
driving and operating a 2018 Freightliner Tractor Trailer attempting to him westbound onto Shelby
Drive, Memphis, Shelby County, Tennessee from the private drive of XPO Logistics located at
3955 E. Shelby Drive, Memphis, Tennessee 38118.

12. Ulysses Ackerson, an employee and/or agent of Defendant XPO, failed to exercise
due care interference to the laws of the State of Tennessee and in so doing violently caused Dante’
Lamar Edmonds’, Deceased, vehicle to strike the driver side of Defendants’ Trailer.

13. Ulysses Ackerson, an employee and/or agent of Defendant XPO, was cited and
arrested for F ailure To Yield with Serious Bodily Injury/Death and Vehicle lmproperly Entering
Highway from Private Road or Driveway by the investigating Memphis Police Department’s
officers at the scene.

14. As a direct and proximate result of Defendant’s Willful, reckless, and/or negligent
acts and omissions, Plaintiffs sustained serious, painfiil, and permanent injuries including death
and other damages as more particularly described herein.

15. All actions taken by Ulysses Ackerson complained herein were within the scope

and course of his employment

16. Ulysses Ackerson Was acting as an employee and/or agent for Defendant XPO at

Case 2:19-cv-O2124-l\/|SN-di<v Document 1 Filed 02/20/19 Page 11 of 18 PagelD 11
Case 2:18-cv-02254-l\/lSN-dkv Document 1 Fiied 04/16/18 Page 4 of 11 Page|D 4

all times relevant to this action.

17. Defendant XPO is legally responsible for all of the actions of its employee/agent

Ulysses Ackerson with respect to the acts complained of.

COUNT 1: NEGLIGENCE

18. Plaintiffs charge and allege that Ulysses Ackerson, an employee and/or agent of
Defendant XPO, was guilty of the following acts of common law negligence, each and every one
of which being a direct and proximate cause of the Plaintiffs’ injuries and damages, to wit:

a. Negligently and/or recklessly failing to exercise that degree of care and

caution required of a reasonable and prudent person under the same or
similar circumstances;

b. Negligently and/or recklessly failing to maintain proper control of a vehicle;
c. Negligently and/or recklessly failing to maintain a proper lookout;
d. Negligently and/or recklessly failing to avoid the occurrence of the collision

when Defendant knew or in the exercise of ordinary reasonable care should
have known that continuing in the same line of travel would result in a
collision causing injuries and damages;

e. Negligently and/or recklessly failing to devote full time and attention to the
operation of her vehicle;

f. Negligently and/or recklessly failing to drive an automobile with due regard
for the safety of all other persons on the roadway.

g. Negligentiy and/or recklessly operating a vehicle in an improper manner on
the roadway;

h. Negligently and/or recklessly failing to exercise ordinary and reasonable
care to avoid said collision; and

i. Gross negligence in the careless, reckless, unlawful, and willfully negligent
operation of a vehicle with complete indifference to the consequences and
needless disregard for the rights and safety of Plaintiff.

Case 2:19-cv-O2124-l\/|SN-di<v Document 1 Filed 02/20/19 Page 12 of 18 PagelD 12
Case 2:18-cv-02254-l\/|SN-dkv Document 1 Fiied 04/16/18 Page 5 of 11 Page|D 5

COUNT 2: NEGLIGENCE PER SE

19. Plaintiffs further alleges that at the time of the collision in question, the following
City Ordinances and statutes of the State of Tennessee were in full force and effect and were
violated by Ulysses Ackerson, an employee and/or agent of Defendant XPO, with each and every

such act constituting a direct and a proximate cause of Plaintiffs’ injuries and damages, to Wit:

MEMPHIS CITY ORDINANCES

Section 11-16-2 Dug( to devote full time and attention to
operating a vehicle

lt shall be unlawful for a driver of a vehicle to fail to devote full time and attention to
operating such vehicle when such failure, under then existing circumstances, endangers life, limb
or property.

Section 11-16-3 Dutv to drive at safe speed, maintain lookout and keep
vehicle under control.

Notwithstanding any speed limit or zone in effect at the time, or right-of-way rules that
may be applicable, every driver shall:

 

A. Operate his or her vehicle at a safe speed;

B. Maintain a safe lookout;

C. Use due care to keep his or her vehicle under control.

Section 11-16-4. Driving WIM view or control obstructed.

A. No person shall drive a vehicle when it is so loaded, or when there are in the front

seat such number of persons, exceeding four, as to obstruct the view of the driver to the front or
sides of the vehicle or as to interfere with the driver‘s control over the driving mechanism of the
vehicle.

Section 11-16-6 Pulling away from curb.

No vehicle shall be pulled out or backed from a curb into traffic until such movement may
be made without danger to persons or property, and all vehicles proceeding in a street shall have
the right-of-way over all vehicles pulling from a curb into traffic.

5

Case 2:19-cv-O2124-l\/|SN-di<v Document 1 Filed 02/20/19 Page 13 of 18 PagelD 13
Case 2:18-cv-O2254-l\/|SN-dkv Document 1 Filed 04/16/18 Page 6 of 11 PagelD 6

Section 11-16-7 Emerging from or entering alleya private driveway or

The driver of a vehicle entering into a street, either from an alley or from a private road,
driveway or building, shall yield the right-of-way to all pedestrians on a sidewalk crossing such
alley or driveway and to all vehicles approaching on such street, and it shall be the duty of the
driver of every vehicle so entering a street to bring his or her vehicle to a stop and not enter therein
until same may be done with safety and without danger to others using the street, and he or she
shall proceed with caution. The driver of any vehicle leaving a street to enter an alley, private
driveway or building, shall likewise yield the iight-of-way to all pedestrians in any sidewalk
crossing such alley or driveway, and when such driver is making a left turn into an alley, private
driveway or building, such driver shall yield the right-of-way to all vehicles approaching from the
opposite direction.

Section 11-16-14 Driving on roadways laned for trafiic.

Whenever any roadway has been divided into two or more clearly marked lanes for traffic, the
following rules, in addition to all others consistent herewith, shall apply:

A. A vehicle shall be driven entirely within a single lane and shall not be moved from
such lane until the driver has ascertained that such movement can be made with safety.

Section 11-16-24 Right-of-wav at uncontrolled intersections.

The driver of a vehicle approaching an intersection not controlled by a traffic Sign or signal
shall yield the right-of-way to a vehicle which has entered the intersection from a different street
When two vehicles enter an uncontrolled intersection from different streets at approximately the
same time, the driver of the vehicle on the left shall yield the right-of-way to the driver of the
vehicle on the right.

Section 11-16-26 Stop intersections

A. Conduct generally.

l. When official stop signs are erected at or near the entrance to any intersection,
every driver of a vehicle approaching a stop sign shall stop before entering the
crosswalk on the near side of the intersection or, in the event there is no erosswalk,
shall stop at a clearly marked stop line, but if none, then at the point nearest the
intersecting roadway where the driver has a view of approaching traffic on the
intersecting roadway before entering the intersection except when directed to
proceed by a police officer or traffic-control signal.

2. Every driver who has stopped his or her vehicle at a stop sign in compliance with
this section shall remain stopped and shall not proceed into or through the
intersecting street until such movement can be made in safetym Such driver shall

6

Case 2:19-cv-O2124-l\/|SN-di<v Document 1 Filed 02/20/19 Page 14 of 18 PagelD 14
Case 2:18-cv-02254-l\/lSN-dkv Document 1 Filed 04/16/18 Page 7 of 11 Page|D 7

yield the right-of-way to all vehicles moving in a lawful manner upon the
intersecting street

Section 11-16-28 Turning movements generally.

A. No person shall turn a vehicle at an intersection, or turn a vehicle to enter a private road
or driveway, or otherwise turn a vehicle from a direct course or move right or left upon a roadway
unless and until such movement can be made with reasonable safety.

B. The driver of a vehicle intending to turn at an intersection shall do so as follows:

1. Right turns. Except as otherwise indicated by directional markings placed in
conformity with provisions of this title, both the approach for a right turn and right
turn shall be made as'close as practicable to the right-hand curb or edge of the
street.

2. Left turns on two-way roadways. At any intersection where traffic is permitted
to move in both directions on each roadway entering the intersection, an approach
for a left turn shall be made in that portion of the right half of the roadway nearest
the center lane thereof and by passing to the right of such center line where it enters
the intersection and after entering the intersection the left turn shall be made so as
to leave the intersection to the right of the center line of the roadway being entered.
Whenever practicable, the left turn shall be made in that portion of the intersection
to the left of the center of the intersection

3. Left turns on other than two-way roadways. At any intersection where traffic is
restricted to one direction on one or more of the roadways, the driver of a vehicle
intending to turn left at such intersection shall approach the intersection in the
extreme left-hand lane lawfully available to traffic moving in the direction of travel
of such vehicle and after entering the intersection, the left turn shall be made so as
to leave the intersection, as nearly as practicable, in the left-hand lane lawfully
available to traffic moving in such direction upon the roadway being entered

C. The driver of any truck, bus or any large vehicle which cannot comply with the
foregoing provisions due to the size of the vehicle may use such additional portions of the street
or roadway as may be necessary for a right turn; provided, however, that, the driver of such vehicle,
before making such turn, shall first determine that this movement may be made in safety.

Section 11-16-37 _l§ght-of-wav when vehicle turning left at intersection.

The driver of a vehicle within an intersection intending to turn to the left shall yield the
right-of-way to any vehicle approaching in the opposite direction which is within the intersection
or so close thereto as to constitute an immediate hazard, but such driver, having so yielded and
having given a signal when and as required by this chapter, may make such left turn and the drivers
of all other vehicles approaching the intersection from the opposite direction shall yield the right-
0f-way to the vehicle making the left turn.

Case 2:19-cv-O2124-l\/|SN-di<v Document 1 Filed 02/20/19 Page 15 of 18 PagelD 15
Case 2:18-cv-02254-l\/|SN-de Document 1 Filed 04/16/18 Page 8 of 11 PagelD 8

Section l ]-16-44 Reckless Driving.

Any person who drives any vehicle in willhrl or wanton disregard for the safety of person
or property is guilty of reckless driving.

LAWS OF THE STATE OF TENNESSEE

T.C.A. § 55-8-103 Required obedience to traffic laws Penalty

T.C.A. § 55-8-123 Drivigg on roadways laned for traffic

T.C.A. § 55-8-128 Vehicle approaching or entering il_itersection

T.C.A. § 55-8-129 Vehicle turningr left at intersection

T.C.A. § 55-8-]30 Vehicle entering through hig_llv_ii\y or stop intersection
T.C.A. § 55-8-131 Vehicle entering§ghway from private r@d or driveway
T.C.A. § 55-8-136 Driver to exercise Due Care

T.C.A. § 55-8-150 Emerging from alley, driveway or building

T.C.A. § 55-8-197 Failure to yield right of way

T.C.A. § 55-10-205 Reckless Driving.

20. Ulysses Ackerson, an employee and/or agent of Defendant XPO, violations of the
above-referenced Memphis City ordinances and the laws of the State of Tennessee constitute
negligence per se in that Plaintiffs were among the class sought to be protected by the specified
legislation and said negligence per se is a direct and proximate cause of the collision at issue and

Plaintiffs’ resulting injuries and damages

Case 2:19-cv-O2124-l\/|SN-di<v Document 1 Filed 02/20/19 Page 16 of 18 PagelD 16
Case 2:18-cv-02254-l\/|SN-dkv Document 1 Filed 04/16/18 Page 9 of 11 PagelD 9

COUNT 3: RESPONDENT SUPERIOR/NEGLIGENT ENTRUSTMENT

21. Plaintiffs charge and allege that Defendant XPO is liable to Plaintiffs under the
common-law and statutory theories of respondent superior in that at all time pertinent to this
complaint Ulysses Ackerson, an employee and/or agent of Defendant XPO, was acting for and on
behalf of Defendant XPO. Alternatively, Defendant XPO negligently entrusted the use of a vehicle
to Ulysses Ackerson, an employee and/or agent of Defendant XPO, That Defendant XPO knew
or in the exercise of due diligence should have known of Ulysses Ackerson’s, an employee and/or
agent of Defendant XPO, propensity and proclivity to drive in an illegal, unlawful, negligent
and/or reckless inanner; that Defendant XPO is liable to Plaintiffs for all damages proximately

caused by the above described acts of negligence and negligence per se.

INJURIES
22. Plaintiffs allege that as a direct and proximate result of negligence on the part of
the Defendant, Dante’ Lamar Edmonds, Deceased, suffered severe, serious, painful, and
permanent personal injuries including, but not limited to, the following:
a. Pain and suffering;
b. Fright and shock;

c. Wrongful Death;

d. Loss of enjoyment of life, past, present and future;

e. Loss of Consortium, past, present and future;

f. Loss of pecuniary benefits past, present and firture;

g. Funeral Expenses;

g., Damages pursuant to the Wrongful Death Act for his heirs at law, and for

Case 2:19-cv-02124-l\/|SN-di<v Document 1 Filed 02/20/19 Page 17 of 18 PagelD 17
Case 2:18-cv-02254-MSN-dkv Document 1 Filed 04/16/18 Page 10 of 11 Page|D 10

all of the harms and losses suffered by these individuals and provided for
by F ederal and Tennessee Law, including, but not limited to their loss of
support, services, companionship, consortium and mental anguish.

WHEREF()RE, PREMISES CONSIDERED, Plaintiff respectfully prays:

l. That proper process issue against the Defendant requiring them to plead and
answer.

2. That Plaintiffs, RAVEN EDMONDS, as Spouse of DANTE’ LAMAR
EDMONDS, Deceased, and RAVEN EDMONDS, as Legal and Natural Guardian of K.M.E., a
minor and daughter of DANTE’ LAMAR EDMONDS, Deceased, be awarded a judgment against
the Defendant in an amount not less than Twenty Million Dollars ($20,000,000.00) in actual and
compensatory damages

3. That Plaintiffs, RAVEN EDMONDS, as Spouse of DANTE’ LAMAR
EDMONDS, K.M.E., a minor and daughter of DANTE’ LAMAR EDMONDS, Deceased, be
awarded punitive damages in amount not less than Forty Million Dollars ($40,000,000.00) for
Defendant’s grossly negligent, reckless and/or willful acts and/or omissions in this case, where
such actions caused actual damage to the Plaintiffs.

4. That Plaintiffs, RAVEN EDMONDS, as Spouse of DANTE’ LAMAR
EDMONDS, Deceased, and RAVEN EDMONDS, as Legal and Natural Guardian of K.M.E., a
minor and daughter of DANTE’ LAMAR EDMONDS, Deceased, be granted such other relief,

general or specific, that this Honorable Court deems equitable and just.

5. That the costs of this action be awarded to Plaintiffs.
6. That a jury of the Plaintiffs’ peers be empaneled to try these issues when joined.
7. That Plaintiffs reserve the right to amend these pleadings to conform to the facts

10

Case 2:19-cv-02124-l\/|SN-di<v Document 1 Filed 02/20/19 Page 18 of 18 PagelD 18
Case 2:18-cv-02254-MSN-dkv Document 1 Filed 04/16/18 Page 11 of 11 PagelD 11

of this matter.

Respectfully Submitted,

HoRNE & WELLs, PLLC

s//: Aaron A. Neglia

MURRAY B. WELLS (BPR# 021749)
AARON A. NEGLIA (BPR# 033816)
Attomeys for Plaintiffs

81 Monroe Avenue - Suite 400
Memphis, TN 38103

PHONE: (901) 507-2521
FACSIMILE: (901) 507-1791
EMAIL: wells@hornewells.com
EMAIL: neglia@hornewells.com

ll

